DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2022 are acknowledged by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bruce R. Needham on 3/18/2021.
The application has been amended as follows: 
Claim 1 should read as follows:-
1.	 An apparatus comprising:
a wireless power receiver (“WPR”) pad configured to receive power wirelessly; and
a secondary circuit comprising:
a rectification section that receives power from the WPR pad, an output the rectification section comprising a positive bus and a negative bus;
a capacitor;
a first rectification device connected between the positive bus and a first connection of the capacitor at an intermediate node, a second connection of the capacitor connected to the negative bus, wherein a load is connected between the positive bus and the negative bus; and
a second rectification device connected to the rectification section and the intermediate node between the capacitor and first rectification device,
wherein the rectification section is configured to rectify alternating current received from the WPR pad and configured to provide rectified current to the load.
Claims 7-20 should read as follows:-
7.          The apparatus of claim 6, wherein the rectification section comprises a full bridge rectifier comprising two series-connected diodes in a first leg connected between the positive bus and the negative bus and a second leg comprising two series-connected diodes connected between the positive bus and the negative bus, wherein an anode of a first charging diode of the second rectification device is connected between the diodes of the first leg and an anode of a second charging diode of the second rectification device is connected between the diodes of the second leg, and wherein a cathode of the first and second charging diodes is connected to the intermediate node.
8.     The apparatus of claim 7, wherein the diodes of the first leg and the diodes of the second leg are connected in series with the cathode of each diode oriented toward the positive bus and wherein the WPR pad provides power to a point between each pair of diodes in the first leg and in the second leg.
9.  The apparatus of claim 1, wherein the secondary circuit further comprises a tuning section comprising one or more of an inductor and a capacitor, the tuning section connected between the WPR pad and the rectification section.
10.  The apparatus of claim 1, wherein the WPR pad comprises a ferrite structure comprising a planar surface and a winding wound adjacent to the planar surface, wherein the winding is in a spiral-type configuration.
11.  The apparatus of claim 10, wherein the WPR pad comprises one or more capacitors in series with one or more windings of the WPR pad.
12.     The apparatus of claim 1, wherein the WPR pad is a secondary WPR pad that receives power from a primary wireless power transfer (“WPT”) pad positioned with a gap between the primary WPT pad and the secondary WPR pad and power is transferred wirelessly across the gap.
13.        The apparatus of claim 12, wherein the primary WPT pad and secondary WPR pad transfer power with an alternating current (“AC”) waveform that is rectified by the rectification section.
14.  An apparatus comprising:
a wireless power receiver (“WPR”) pad configured to receive power wirelessly;
a secondary circuit comprising:
a rectification section that receives power from the WPR pad, an output the rectification section comprising a positive bus and a negative bus;
a capacitor;
a first rectification device connected between the positive bus and a first connection of the capacitor at an intermediate node, a second connection of the capacitor connected to the negative bus, wherein a load is connected between the positive bus and the negative bus, wherein the first rectification device comprises a blocking diode and wherein the load comprises a battery; and
a second rectification device connected to the rectification section and the intermediate node between the capacitor and first rectification device, wherein the second rectification device comprises a first charging diode and a second charging diode,
wherein the rectification section comprises a full-bridge rectifier comprising two series-connected diodes in a first leg connected between the positive bus and the negative bus and a second leg comprising two series-connected diodes connected between the positive bus and the negative bus, wherein an anode of the first charging diode of the second rectification device is connected between the diodes of the first leg and an anode of the second charging diode of the second rectification device is connected between the diodes of the second leg.
15.        The apparatus of claim 14, wherein an anode of the blocking diode is connected to the capacitor at the intermediate node and a cathode of the blocking diode is connected to the positive bus and wherein the first and second charging diodes each comprise a cathode connected to the intermediate node.
16.    The apparatus of claim 14, wherein the diodes of the first leg and the diodes of the second leg are connected in series with the cathode of each diode oriented toward the positive bus and wherein the WPR pad provides power to a point between each pair of diodes in the first leg and in the second leg.
17.    The apparatus of claim 14, wherein the secondary circuit further comprises a tuning section comprising one or more of an inductor and a capacitor, the tuning section connected between the WPR pad and the rectification section.
18.  The apparatus of claim 14, wherein the WPR pad comprises a ferrite structure comprising a planar surface and a winding wound adjacent to the planar surface, wherein the winding is in a spiral-type configuration.
19.   The apparatus of claim 18, wherein the WPR pad comprises one or more capacitors in series with one or more windings of the WPR pad and wherein the WPR pad is a secondary WPR pad that receives power from a primary WPR pad positioned with a gap between the primary and secondary WPR pads and power is transferred wirelessly across the gap.
20.   A system comprising:
a power converter apparatus connected to a power source;
a secondary receiver apparatus mounted to a vehicle, the secondary receiver apparatus configured to receive power wirelessly from the power converter apparatus comprising a primary wireless power transfer (“WPT”) pad, the secondary receiver apparatus comprising:
a secondary wireless receiver (“WPR”) pad; and
a secondary circuit comprising:
a rectification section that receives power from the secondary WPR pad, an output the rectification section comprising a positive bus and a negative bus;
a capacitor;
a first rectification device connected between the positive bus and a first connection of  the capacitor at an intermediate node, a second connection of the capacitor connected to the negative bus, wherein a load of a vehicle is connected between the positive bus and the negative bus; and
a second rectification device connected to the rectification section and the intermediate node between the capacitor and first rectification device,
wherein the rectification section is configured to rectify alternating current received from the WPR pad and configured to provide rectified current to the load.

Allowable Subject Matter
Claims 1-20 allowed.
Claim 1 recites, inter alia, inter alia, a first rectification device connected between the positive bus and a first connection of the capacitor at an intermediate node, a second connection of the capacitor connected to the negative bus, wherein a load is connected between the positive bus and the negative bus, wherein the first rectification device comprises a blocking diode and wherein the load comprises a battery; and
a second rectification device connected to the rectification section and the intermediate node between the capacitor and first rectification device, wherein the second rectification device comprises a first charging diode and a second charging diode,
         wherein the rectification section comprises a full-bridge rectifier comprising two series-connected diodes in a first leg connected between the positive bus and the negative bus and a second leg comprising two series-connected diodes connected between the positive bus and the negative bus, wherein an anode of the first charging diode of the second rectification device is connected between the diodes of the first leg and an anode of the second charging diode of the second rectification device is connected between the diodes of the second leg. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
      Claim 14 recites, inter alia, a first rectification device connected between the positive bus and a first connection of the capacitor at an intermediate node, a second connection of the capacitor connected to the negative bus, wherein a load is connected between the positive bus and the negative bus, wherein the first rectification device comprises a blocking diode and wherein the load comprises a battery; and
a second rectification device connected to the rectification section and the intermediate node between the capacitor and first rectification device, wherein the second rectification device comprises a first charging diode and a second charging diode,
wherein the rectification section comprises a full-bridge rectifier comprising two series-connected diodes in a first leg connected between the positive bus and the negative bus and a second leg comprising two series-connected diodes connected between the positive bus and the negative bus, wherein an anode of the first charging diode of the second rectification device is connected between the diodes of the first leg and an anode of the second charging diode of the second rectification device is connected between the diodes of the second leg.
Claim 20 recites, inter alia, a first rectification device connected between the positive bus and a first connection of  the capacitor at an intermediate node, a second connection of the capacitor connected to the negative bus, wherein a load of a vehicle is connected between the positive bus and the negative bus; and a second rectification device connected to the rectification section and the intermediate node between the capacitor and first rectification device, wherein the rectification section is configured to rectify alternating current received from the WPR pad and configured to provide rectified current to the load. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL BERHANU/Primary Examiner, Art Unit 2859